FILED
                             NOT FOR PUBLICATION                            NOV 30 2015

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ANTHONY GASTON,                                  No. 14-16842

                Plaintiff - Appellant,           D.C. No. 1:13-cv-01395-RRB

 v.
                                                 MEMORANDUM*
E. MORALES, Correctional Sergeant at
KVSP,

                Defendant - Appellee.


                     Appeal from the United States District Court
                        for the Eastern District of California
                     Ralph R. Beistline, Chief Judge, Presiding**

                           Submitted November 18, 2015***

Before:         TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Anthony Gaston, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging excessive force.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
              The Honorable Ralph R. Beistline, Chief United States District Judge
for the District of Alaska, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district

court’s grant of summary judgment for failure to exhaust administrative remedies,

Williams v. Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015), and we affirm.

      The district court properly granted summary judgment because Gaston did

not properly exhaust his grievance using all steps of the process, and he did not

show that administrative remedies were effectively unavailable to him. See

Woodford v. Ngo, 548 U.S. 81, 90 (2006) (“[P]roper exhaustion of administrative

remedies . . . means using all steps that the agency holds out, and doing so properly

(so that the agency addresses the issues on the merits).” (emphasis, internal

citation, and quotation marks omitted)); Sapp v. Kimbrell, 623 F.3d 813, 823-24,

826-27 (9th Cir. 2010) (describing limited circumstances where improper

screening renders administrative remedies unavailable or where exhaustion might

otherwise be excused).

      The district court did not abuse its discretion in denying Gaston’s motion for

reconsideration because Gaston failed to demonstrate any grounds for relief. See

Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th

Cir. 1993) (setting forth standard of review and explaining circumstances

warranting reconsideration).

      AFFIRMED.


                                          2                                     14-16842